DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ion implantation system” in claim 1, 3, 6-8, and 19-20 interpreted as an ion source 108 coupled to a power supply 110 to form an ion beam 112,a mass analysis apparatus 114, and out an aperture 116 at an end station 106 (p9, ln 12-20) and equivalents thereof.
“cooling fluid system” in claim 28-29 no corresponding structure found.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 and 29 include “cooling fluid system” which invokes an interpretation under 35 USC 112(f). The instant specification fails to disclose the structure of the cooling fluid system and in particular fails to disclose a structure that would allow it to function to evacuate the cooling fluid. Therefore the written description requirement is not met. For purpose of examination on the merits, the claims will be examined as if this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 and 29 include “cooling fluid system” which invokes an interpretation under 35 USC 112(f). The instant specification fails to disclose the structure of the cooling fluid system and in particular fails to disclose a structure that would allow it to function to evacuate the cooling fluid. Therefore it is unclear what the structure of the cooling fluid system is. For purpose of examination on the merits, any cooling fluid supply will be considered to meet the limitations of the instant claimed “cooling fluid system”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 6-8, 19-25, 27-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over England (prev. presented US 2008/0044257) in view of Lee (prev. presented US 2014/0034846) and Sogard (prev. presented US 2009/0147386).
Regarding claim 1 and 19-20, England teaches a workpiece processing system (abstract), comprising: an ion implantation system (Fig. 1, an ion source 102 coupled to a power supply 101 to form an ion beam 10, a mass analysis apparatus 106, and out an aperture 108 at an end station 110 [0030]) configured to implant ions into a workpiece (abstract); a heated chuck (400 Fig 4A) positioned within a process chamber (Fig 1-3), wherein the heated chuck is configured to selectively clamp the workpiece thereto ([0043]), and wherein the heated chuck comprises: a carrier plate having a clamping surface for clamping the workpiece thereto (402 Fig 4A [0043]), the carrier plate having one or more heaters embedded therein (412 Fig 4A [0043]), wherein the one or more heaters are configured to selectively heat the clamping surface (Fig 4A [0043]); a base plate operably coupled to the carrier plate (404 Fig 4A [0043]), wherein a gap is provided between the base plate and carrier plate (414 Fig 4A [0044]), and wherein a cooling channel is defined in the base plate (416 Fig 4A [0044]); and a heat transfer media selectively disposed within the gap ([0044]); a source of a cooling fluid selectively operably coupled to the cooling channel ([0044-0045]); and the ion implantation system is selectively in one of a first mode and second mode (Fig 11), wherein in the first mode, the controller is configured to not activate the one or more heaters and to flow the cooling fluid through the cooling channel (1114-1120), and wherein heat is transferred through the heat transfer media between the carrier plate and base plate, therein 
Regarding claim 3 and 28, England teaches purging the cooling fluid in the second mode to avoid boiling it [0045] and evacuate [0044].
Regarding claim 6-7, England teaches heating to a predetermined process temperature including 150-200 degrees Celsius [0004].
Regarding claim 8, England teaches a pre-heat station and a post cooling station [0009].
Regarding claim 21-23, 27 and 29-30, England remains as applied to the analogous limitations of claims 1 and 19-20. England teaches some but not all of the heaters may be activated during each step (note as needed) [0043]. This includes heating for both steps or just one step.
Regarding claim 24, England teaches room temperature operation [0024].
Regarding claim 25, England teaches 150-600 degrees Celsius [0004] operation temperatures.
Regarding claim 26, England teaches the chuck is positioned in a process chamber (Fig 1-3) and Lee demonstrates the vacuum source and cooling system are coupled to the chuck in the chamber (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the structures coupled to the chuck in the chamber because England teaches the supplied coupled to the chuck and teaches the chuck positioned in chamber.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Lee as applied to claim 1 above, and further in view of US Patent Application Publication 2009/0147386 of Sogard et al., hereinafter Sogard.
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. The arguments regarding the pressure (reply p10-11) are not persuasive because this is directed to the manner in which the apparatus is operated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        /KEATH T CHEN/Primary Examiner, Art Unit 1716